DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 03/08/2021.  
Status of the Claims
	This Office action is in response to applicant’s amendments and arguments filed 03/08/2021.  In applicant’s amendments claims 1-14 were amended. Claims 1-14 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 03/08/2021. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160310774 A1 (Publicover et al; henceforth  Publicover).
	Regarding Independent Claim 11, Publicover discloses a hook (connector 3001, Figures 30A-30E) fixing a rebound mat (rebounder mat 4001) to a trampoline frame (rebounder frame 4003) by means of one elastic element (bungee cord 4002), having two enlarged free ends (bungee cord 4002 has two large ends that fit within the top and bottom receiver holes of the connector 3001), and a flexible strap element (“flap loop of strap” ¶ 206) , wherein the cable hook comprises a cable hook housing (connector 3001) having two elastic element receivers positioned as one upper receiver and one lower receiver (see Figure 30C for the connector 3001 having one upper and one lower receiver hole) and each adapted to receive one of the enlarged free ends of the one elastic element (see Figure 30B).

    PNG
    media_image1.png
    307
    304
    media_image1.png
    Greyscale

Figure 30B: Publicover
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160310774 A1 (Publicover).
	Regarding Independent Claim 12, Publicover discloses a fixing system (connector 2901) for fixing a rebound mat (rebounder mat 4001) to a trampoline frame (rebounder frame 4003), wherein the rebound mat comprises a plurality of flexible strap elements (“each of connector and are attached to below the periphery of the mat's outer portion, via a tab or flap loop of strap” ¶ 212) connected thereto, wherein the fixing system comprises a number of cable hooks (cords 4002) corresponding to the number of flexible strap elements (see Figure 29A), 
	wherein each cable hook is adapted to fix the rebound mat to the trampoline frame by means of a first and a second elastic elements (cords 4002; “the four point connector uses two shorter cords” ¶ 241), wherein each elastic element has two enlarged free ends each (“Each cord is knotted near each end so that the tensioned end fits into the four point connector at the tensioned end of the cord” ¶ 241), and a flexible strap element (“flap loop of strap” ¶ 212), 
	wherein the cable hook comprises a cable hook housing (connector 2901) having four elastic element receivers positioned as two upper and two lower elastic element receivers side by side and each adapted to receive one of the enlarged free ends of the first and second elastic elements (Figure 29C: Annotated), 

    PNG
    media_image2.png
    158
    276
    media_image2.png
    Greyscale

Figure 29C: Publicover Annotated
	a first spoiler receiver arranged centrally between the two upper elastic element receivers (Figure 29E: Annotated; the cavity is in the space between the edges of the connector 2901 as annotated), and the flexible strap element to be arranged centrally of the cable hook housing (see Figure 29D for the strap loop arranged centrally to the connector 2901 wherein the strap through the strap loop will be centrally located).
	
    PNG
    media_image3.png
    351
    412
    media_image3.png
    Greyscale

Figure 29E: Publicover Annotated
	Publicover in the other interpretation discloses the invention as substantially claimed, see above. Publicover does not disclose a first spoiler assigned to the first spoiler receiver, which first spoiler is adapted to be inserted in the first spoiler receiver and has a cover rounding which points away from the cable hook housing and is oriented towards the flexible strap element to be arranged centrally of the cable hook housing.  
(Figures 7A-7D) teaches an analogous trampoline hook comprising a cable hook housing (clip 701) having receivers positioned as two lower receivers (see Figure 7D where terminators 705 of bungee 4002 are within two receivers in the lower part of the clip 701) side by side and each adapted to receive one of the enlarged free ends (terminators 705) of an elastic element (bungee 4002), 

    PNG
    media_image2.png
    158
    276
    media_image2.png
    Greyscale

Figure 29C: Publicover Annotated
	a first spoiler receiver arranged centrally between the two upper receivers (See Figure 7D where spacer 717 resides in the location of the first spoiler receiver), 
	and a first spoiler (spacer 717) assigned to the first spoiler receiver (see Figure 7D for spacer 717 in the spoiler receiver connected to the free ends of the bungee 4002), which first spoiler can be inserted in the first spoiler receiver and has a cover rounding (outer edges of the spacer 717 are rounded) which points away from the cable hook housing (the spacer 717 and the curved portions extend away from the clip portion 714) and is oriented towards a flexible strap element (strap element is looped through loop 702 therefore spacer 717 extends towards the strap from right to left in Figure 7D) to be arranged centrally of the cable hook housing (loop 702 is arranged centrally to the clip 701).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Publicover’s connector 2901 with a spacer 717 located between the (¶ 205).

    PNG
    media_image4.png
    244
    294
    media_image4.png
    Greyscale

Figure 7D: Publicover
	Regarding Independent Claim 13, Publicover discloses a trampoline (Figure 29A) with a rebound mat (rebounder mat 4001) to a trampoline frame (trampoline frame 4003), wherein the trampoline furthermore comprises a fixing system (connectors 2901) by which the rebound mat is suspended in the trampoline frame (see Figure 29A), 
	wherein the rebound mat comprises a plurality of flexible strap elements (“each of connector and are attached to below the periphery of the mat's outer portion, via a tab or flap loop of strap” ¶ 212) connected thereto, wherein the fixing system comprises a number of cable hooks (cords 4002) corresponding to the number of flexible strap elements (see Figure 29A), 	wherein each cable hook is adapted to fix the rebound mat to the trampoline frame by means of a first and a second elastic element (elastic cords 4002; “the four point connector uses two shorter cords” ¶ 241), wherein each elastic element has two enlarged free ends each (“Each cord is knotted near each end so that the tensioned end fits into the four point connector at the tensioned end of the cord” ¶ 241), and a flexible strap element (“flap loop of strap” ¶ 212), 
(connector 2901) having four elastic element receivers positioned as two upper and two lower elastic element receivers side by side and each adapted to receive one of the enlarged free ends of the first and second elastic elements (Figure 29C: Annotated), 

    PNG
    media_image2.png
    158
    276
    media_image2.png
    Greyscale

Figure 29C: Publicover Annotated
	a first spoiler receiver arranged centrally between the two upper elastic element receivers (Figure 29E: Annotated; the cavity is in the space between the edges of the connector 2901 as annotated), and the flexible strap element to be arranged centrally of the cable hook housing (see Figure 29D for the strap loop arranged centrally to the connector 2901 wherein the strap through the strap loop will be centrally located).
	

    PNG
    media_image3.png
    351
    412
    media_image3.png
    Greyscale

Figure 29E: Publicover Annotated

	Publicover in a different embodiment (Figures 7A-7D) teaches an analogous trampoline hook comprising a cable hook housing (clip 701) having receivers positioned as two lower receivers (see Figure 7D where terminators 705 of bungee 4002 are within two receivers in the lower part of the clip 701) side by side and each adapted to receive one of the enlarged free ends (terminators 705) of an elastic element (bungee 4002), 

    PNG
    media_image2.png
    158
    276
    media_image2.png
    Greyscale

Figure 29C: Publicover Annotated
	a first spoiler receiver arranged centrally between the two upper receivers (See Figure 7D where spacer 717 resides in the location of the first spoiler receiver), 
	and a first spoiler (spacer 717) assigned to the first spoiler receiver (see Figure 7D for spacer 717 in the spoiler receiver connected to the free ends of the bungee 4002), which first spoiler is adapted to be inserted in the first spoiler receiver and has a cover rounding (outer edges of the spacer 717 are rounded) which points away from the cable hook housing (the spacer 717 and the curved portions extend away from the clip portion 714) and is oriented towards a flexible (strap element is looped through loop 702 therefore spacer 717 extends towards the strap from right to left in Figure 7D) to be arranged centrally of the cable hook housing (loop 702 is arranged centrally to the clip 701).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Publicover’s connector 2901 with a spacer 717 located between the cord ends on the upper portion of the connector 2901 and another spacer 717 located between the cords ends on the lower portion of connector 2901, as taught by Publicover in a different embodiment, in order to increase the stretched length of the cords and thus increase the tension of said cords (¶ 205).

    PNG
    media_image4.png
    244
    294
    media_image4.png
    Greyscale

Figure 7D: Publicover
	
Allowable Subject Matter
Claims 1-10, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1, the prior art of record US 20160310774 A1 (Publicover)  fails to teach or render obvious the cable hook in combination with all of the elements and 
The prior art of record teaches the spoiler within the spoiler receiver area which is considered part of the cable hook housing. The spoiler is curved such that it follows the perimeter of the cable housing and does not extend past the perimeter and it would not be obvious for one skilled in the art at the time of filing to modify the spoiler to extend out of the housing without improper hindsight reasoning.
Regarding Independent Claim 14, the prior art of record US 20160310774 A1 (Publicover)  fails to teach or render obvious the cable hook in combination with all of the elements and structural and functional relationships as claimed and further providing a fixing system including a cable hook comprising a housing including two spaced upper elastic element receivers and a first spoiler receiver located centrally between the two upper elastic element receivers, and two spaced lower elastic element receivers and a second spoiler receiver located centrally between the two lower elastic element receivers
The prior art of record discloses a single centrally located elastic element receiver and it would not be obvious to modify Publicover’s method to include these limitations without significant modification of the connector and it would not be obvious to modify the method without improper hindsight due to the bolt connection of Publicover performing a similar function as that of the element receivers.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 03/08/2021, with respect to claims 1-10, and 13 have been fully considered but are moot.

Applicant’s arguments, see pages 14, filed 03/08/2021, with respect to claim 11 has been fully considered but they are not persuasive. 
Applicant has argued that the embodiment of Figures 30A-30E of Publicover do not disclose the free enlarged ends of the elastic element held or disposed in the cable hook housing. Figures 30A-30E show alternative embodiments of the connector 3001 which have two openings with one upper and lower. Figure 30B specifically shows the cord 4002 which was previously shown in Figures 1-8 as having enlarged ends that sit within the openings of the connector 3001 (also see ¶ 242 that discusses sliding the ends of the cord into the openings of the connector of Figures 30A-30H). Publicover in the embodiments of 30A-30E disclose the ends of the cord disposed in the cable hook housings within the openings and held in place by the enlarged ends of the cord and friction from the cord being wrapped around the frame of the trampoline as seen in Figure 30B.
Applicant’s arguments, see pages 14-15, along with arguments on pages 11, filed 03/08/2021, with respect to claims 12-13 have been fully considered but they are not persuasive. 
	Applicant has stated that Publicover does not disclose the claims as amended for similar reasons to claim 1. Claims 12-13 are broader in scope to that of claim 1 and have broader limitations to that of claim 1. 
	Applicant has amended the receiving cavity to the name of spoiler receiver. In applicants drawings the spoiler receiver is a space of the cable hook housing that is located centrally 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        /GARRETT K ATKINSON/Primary Examiner, Art Unit 3784